Case 2:21-cv-00733-JAK-E Document 21 Filed 09/07/21 Page 1of3 Page ID #:186

Name Jordan D. Hankey (SBN 266995)
Address 903 State St., Ste 205

City, State, Zip Santa Barbara, CA 93101
Phone (805) 682-3352

Fax (805) 687-5490

E-Mail jdbankeylaw@gmail.com

 

 

 

 

 

OFPD COAppointed OCJA OProPer (Retained

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

MICHAEL B. STOKER

 

 

 

 

CASE NUMBER:
PLAINTIFF(S), 2:21-cv-00733-JAK-E
Vv.
UNITED STATES OF AMERICA, and DOES 1 through
20, inclusive NOTICE OF APPEAL
DEFENDANI(S).
NOTICE IS HEREBY GIVEN that Michael B. Stoker hereby appeals to
Name of Appellant

the United States Court of Appeals for the Ninth Circuit from:

Criminal Matter Civil Matter

LI Conviction only [F.R.Cr.P. 32(j)(1)(A)] Lj Order (specify):
L] Conviction and Sentence
LI Sentence Only (18 U.S.C. 3742)

 

LJ Pursuant to F.R.Cr.P. 32(j)(2) i Judgment (specify):

C1 Interlocutory Appeals Dismissing the Complaint, Doc 20.

LI Sentence imposed:

(1 Other (specify):

C) Bail status:
Imposed or Filed on July 8, 2021 . Entered on the docket in this action on July 9, 2021
A copy of said judgment or order is attached hereto.

September 7, 2021 /s/ Jordan D. Hankey

 

 

Date Signature
D1 Appellant/ProSe Counsel for Appellant 0 Deputy Clerk

Note: The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).

 

A-2 (OL/O7) NOTICE OF APPEAL
eo

a

Co fo SD

WE SHE OOO RST AN Se SUA FURL WRUAL Rage sof page ID #87

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICHAEL B. STOKER,
Plaintiff,
Vv.

UNITED STATES OF AMERICA: and
DOES | through 20, inclusive,

Defendants.

 

 

Case No. 2:21-cv-00733-JAK (Ex)

JUDGMENT

Pursuant to the Court’s June 24, 2021 Order Re Notice of Substitution and
Objections to Notice of Substitution (Dkt. 18), IT IS ORDERED, ADJUDGED, AND

DECREED that this action is dismissed with prejudice.

Dated: July 9, 2021

Cm Ve |

 

John A. Kronstadt
United States District Judge

 
Fal

Cas

24
25
26
27

28

 

 

e 2:21-cv-00733-JAK-E Document 21 Filed 09/07/21 Page 30f3 Page ID #:188

PROOF OF SERVICE OF NOTICE OF APPEAL AND
REPRESENTATION STATEMENT
I, Jordan D. Hankey, declare under penalty of perjury as follows:

I am employed in the County of SANTA BARBARA, State of CALIFORNIA
where this mailing will occur. I am over the age of eighteen (18) and not a party to the

ae My business address is 903 State Street, Suite 205, Santa Barbara, California

On _the date indicated on this Proof of Service, at the time indicated on in the
header of my electronic mail, I transmitted the foregoing document(s) by_electronic
mail to one or more of the recipients at each firm indicated on this Proof of Service. I
caused the my computer to print or maintain a record of the electronic mail to the
recipients named in this Proof of Service, a true and correct cory of which has been
retamed by the Law Office of Jordan D. Hankey in either har copy or electronic
format in the ordinary course of business and is available for inspection if necessary.
Additionally, on the date indicated on this Proof of Service, I placed the original and/or
true copy thereof enclosed in a sealed envelope, by way of certified mail, return receipt
requested; depositing such envelope in the mail at Santa Barbara, California with
postage thereof fully prepaid, addressed as listed below.

On September 7, 2021, I served the foregoing Notice of Appeal, July 9,
2021 Judgment and Representation Statement on the interested parties in this action

y:

x By electronic and United States Postal Service mail as listed below.

DEFENDANT UNITED STATES OF AMERICA

TRACY L. WILKISON, ESQ., DAVID M. HARRIS, ESQ., JOANNE S.
OSINOFF, ESQ., and JILL S. CASSELMAN, ESQ.

300 North Los Angeles Street

Los Angeles, California 90012

E-mail: Jill. Casselman@usdoj.gov

_,.1 certify and declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.“ Executed this 7" day of September
2021, at Santa Barbara, California.

By: 4fordan D. Hankey
Jordan D. Hankey

3
Proof of Service of Notice of Appeal, Judgment and Representation Statement

 
